Fish, J.
1. The foundation for introducing secondary evidence of the contents of the papers relied on by the defendant was sufficiently laid.
2. Under the rulings of this court in Finch v. Woods, 113 Ga. 996, and cases there cited, a bona fide purchaser for value is entitled to prevail over the holder of a voluntary conveyance of previous date, though the same be duly recorded, unless the former took with actual knowledge of the existence of the previous deed.
3. Under the evidence in this case, the judge was warranted in directing a verdict for the defendants ; for a careful review of the whole evidence shows that there was no testimony authorizing a finding that the main defendant, or any agent of it, had actual knowledge of the deed of gift at the time of taking the security deed.
4. Under such circumstances the holder of a security deed executed in consideration of a loan made at the time by the grantee to the grantor is entitled to the same protection as the holder of a deed of bargain and sale. See Parker v. Barnesville Savings Bank, 107 Ga. 657, and cases cited.

Judgment affirmed.


All the Justices concurring.